Wright, J.
The error assigned relates to the action of the District Court in affirming the judgment of the justice, who dismissed plaintiff’s case for want of jurisdiction. Appellees claim there were certain defects in plaintiff’s petition, and in the bond filed by plaintiff to procure his writ of replevin; and that for these reasons the justice may have dismissed the case. To these positions it is a sufficient answer, that no such objections were made in the motion to dismiss, and that the justice made his ruling expressly upon the ground that he was an officer in one township, while the defendants resided, and the property was found in another.
This judgment being affirmed, the case involves simply the construction of § 3853 of the Revision of 1860. By reference to the case of Leversee v. Reynolds, 13 Iowa, 310, it will be found, that in a suit commenced by attachment under the -precise circumstances of this case, we held the justice had jurisdiction; that his jurisdiction was co-extensive with his county. Actions of replevin and suits commenced by attachment are included in the same provision, and following the above cases, the judgment below is
Reversed.